PER CURIAM.
The defendant, Michael R. Kundrath, appeals from the judgment in favor of the plaintiff rendered after a court trial. The plaintiff has filed a cross appeal. This action for breach of contract was commenced against Michael Kundrath and his mother, Theresa Kundrath, a resident of the plaintiff Southport Manor Convalescent Center, Inc. No judgment was rendered as to the defendant Theresa Kundrath. As a preliminary matter, we must determine whether there is an appealable final judgment.1
In determining what is a final judgment for purposes of appellate review, we rely on the standard articulated in State v. Curcio, 191 Conn. 27, 463 A.2d 566 (1983). In re Elizabeth H., 40 Conn. App. 216, 218, 669 A.2d 1246 (1996). The partial judgment rendered neither terminated a separate and distinct proceeding nor so concluded the rights of the parties that further proceedings could not affect them. State v. Curcio, supra, 31. We conclude that no final judgment was rendered because a judgment against Theresa Kundrath could impact the nature and the amount of the liability of the defendant Michael Kundrath. See T. P. Brewer Construction Co. v. F & G Associates, 34 Conn. App. 714, 643 A.2d 308 (1994).
The lack of final judgment is a threshold question that implicates the subject matter jurisdiction of this court. Schick v. Windsor Airmotive Division/Barnes Group, 31 Conn. App. 819, 822, 627 A.2d 478 (1993). If there is no final judgment, we cannot reach the merits of the appeal. General Statutes §§ 51-197a and 52-263; Practice Book § 4000; Harrall-Michaelowski Associ*749ates, Inc. v. Shippee, 40 Conn. App. 613, 615, 672 A.2d 539 (1996).
The appeal and the cross appeal are dismissed.

 The parties were advised to be prepared to argue the issue of whether there is an appealable final judgment because of the lack of a disposition of count two of the complaint as to Theresa Kundrath.